•           •           •     
  •          •         •






                                                                        MEMORANDUM OPINION
No. 04-10-00019-CV

IN RE Jose PALOS

Original Mandamus Proceeding



 
PER CURIAM
 
Sitting:            Sandee Bryan Marion, Justice
Phylis J. Speedlin, Justice
Rebecca Simmons, Justice
 
Delivered and Filed: January 20, 2010 

PETITION FOR WRIT OF MANDAMUS DENIED
            On January 11, 2010, relator filed a petition for writ of mandamus and a motion for 
emergency stay.  The court has considered relator’s petition for writ of mandamus and the emergency
motion and is of the opinion that relator is not entitled to the relief sought.  Accordingly, the petition
for writ of mandamus and the motion for emergency stay are DENIED.  See Tex. R. App. P. 52.8(a). 
 PER CURIAM